 1   ROB BONTA
     Attorney General of California
 2   BRIAN D. WESLEY
     Supervising Deputy Attorney General
 3   TJ FOX
     Deputy Attorney General
 4   State Bar No. 322938
      600 W. Broadway, Suite 1800
 5    San Diego, CA 92101
      Telephone: (619) 738-9000
 6    Fax: (619) 645-2581
      E-mail: TJ.Fox@doj.ca.gov
 7   Attorneys for Creditor
     California Franchise Tax Board
 8
                            IN THE UNITED STATES BANKRUPTCY COURT
 9
                           FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11

12

13   In re: GEORGE JAN,                                       CASE NO. 21-00942-CL13
14                                              Debtor. Chapter 13
15                                                            CALIFORNIA FRANCHISE TAX
                                                              BOARD'S OPPOSITION TO, AND
16                                                            REQUEST FOR HEARING ON,
                                                              DEBTOR'S OBJECTION TO
17                                                            FRANCHISE TAX BOARD'S PROOF OF
                                                              CLAIM
18

19                                                            Location: Courtroom 318
                                                              Judge:    Honorable Christopher B. Latham
20

21

22
           Creditor California Franchise Tax Board (FTB) hereby (1) files this opposition to Debtor
23
     George Jan’s Objection To Claim And Notice Thereof (the Objection) of FTB’s Proof of Claim,
24
     Claim No. 9-1 (the FTB Claim), filed on August 17, 2021, and (2) requests a hearing on the
25
     Objection. The Opposition is supported by the Declaration of Cristen Lloyd (Lloyd Declaration),
26
     filed concurrently herewith, and the record of this Court.
27

28
                                                          1
      FTB’s Opposition To, And Request For Hearing On, Debtor’s Objection To Franchise Tax Board’s Proof Of Claim
 1                                            INTRODUCTION

 2         Debtor’s Objection is solely based on an assertion that he has filed the missing tax return

 3   for the 2016 tax year and, therefore, the FTB Claim should be amended to properly account for

 4   the tax liability as shown on that return.

 5         The FTB hereby opposes the Objection because, contrary to the Debtor’s assertion he filed

 6   the tax return, FTB records indicate that, as of September 15, 2021, FTB has not received any tax

 7   return for the 2016 tax year. Because Debtor has failed to submit sufficient evidence in support

 8   of his Objection, the Objection fails to rebut the presumptive validity of the FTB Claim.

 9   Accordingly, the FTB requests that the court set a hearing on the Objection, and to overrule the

10   Objection, allowing the FTB’s Claim No. 9-1 as filed.

11                                       FACTUAL BACKGROUND
12         Debtor’s 2016 tax liability arises from the FTB’s issuance of a Notice of Proposed

13   Assessment, which became final on December 9, 2019 (Lloyd Declaration at ¶ 4). On February

14   18, 2021, the FTB recorded a Notice of State Tax Lien against Debtor for tax years 2014, 2016

15   and 2017 in San Diego County, California (Lloyd Declaration at ¶ 5).

16         Shortly thereafter, Debtor filed his Chapter 13 bankruptcy petition on March 11, 2021 (the

17   Petition Date). On June 11, 2021, the FTB filed its timely proof of claim, Claim 9-1, in the

18   amount of $28,796.79 for unpaid taxes related to the 2014, and 2016-2020 tax years. The total

19   amount of the FTB Claim is $28,796.79, which consists of a $28,796.79 secured claim for the

20   2014 and 2015-2016 tax years, as well as protective “TBD” claims for tax years 2018-2020. The

21   basis of the FTB Claim for all of the tax years in question, including FTB’s protective claims,

22   were for tax years in which FTB had not received state income tax returns from the Debtor, as of

23   the Petition Date.

24         As of the Petition Date, March 11, 2021, the balance owed by Debtor for the 2016 tax year

25   was $27,864.51. (Lloyd Declaration at ¶ 7.) Debtor now requests that this Court enter an order

26   reducing the FTB Claim to $932.28. This massive reduction to the FTB Claim is due to the

27   Debtor’s recalculation of taxes due for tax year 2016. Debtor alleges after initiating his

28   bankruptcy case, he prepared his 2016 tax return that shows no taxes are owed for that tax year.
                                                          2
      FTB’s Opposition To, And Request For Hearing On, Debtor’s Objection To Franchise Tax Board’s Proof Of Claim
 1   Attached as an exhibit to the Objection is a redacted CA Form 540 for tax year 2016 dated

 2   August 16, 2021 showing zero tax due.

 3         Upon receipt of the Objection, FTB staff reviewed its records and confirmed that as of

 4   September 15, 2021, the FTB has not received state tax returns from the Debtor for the 2016 tax

 5   year. (Lloyd Declaration at ¶¶ 9-12.) On September 9, 2021, the FTB received a call from

 6   Debtor’s attorney indicating that he would mail a 2016 tax year return to the FTB for processing

 7   (Lloyd Declaration at ¶ 11.) To date, the FTB has not received the 2016 tax year return for

 8   processing (Lloyd Declaration at ¶ 12.) As FTB has not received or processed the Debtor’s 2016

 9   return, FTB opposes the Objection to the FTB Claim on the basis that the Debtor has failed to

10   provide any evidence to overcome the presumptive validity of the FTB Claim.

11         Accordingly, Debtor’s requested relief that the Court allow the FTB Claim at a significantly

12   reduced amount without providing evidence to the Court that the return was actually received by

13   FTB, as well as his failure to address the protective claims, is insufficient to grant his Objection.

14                                                ARGUMENT
15   I.    THE OBJECTION MUST BE OVERRULED AND FTB'S CLAIM MUST BE
           ALLOWED.
16
           As stated by the Ninth Circuit in Lundell v. Anchor Construction Specialists, Inc., 223 F.3d
17
     1035, 1039 (9th Cir. 2000) (underlined emphasis added):
18
           [a] proof of claim is deemed allowed unless a party in interest objects under 11
19         U.S.C. § 502(a) and constitutes "prima facie evidence of the validity and amount of
           the claim" pursuant to Bankruptcy Rule 3001(f). . . .
20
            Upon objection, the proof of claim provides "some evidence as to its validity and
21         amount" and is "strong enough to carry over a mere formal objection without more."
           ...
22
             To defeat the claim, the objector must come forward with sufficient evidence and
23         "show facts tending to defeat the claim by probative force equal to that of the
           allegations of the proofs of claim themselves."
24
           Given that the subject claims are tax claims, they are entitled to this presumptive validity
25
     even if FTB does not attach writings thereto. Los Angeles International Airport Hotel Associates
26
     v. State Board of Equalization v. Los Angeles International Airport Hotel Associates (In re Los
27
     Angeles International Airport Hotels Associates), 106 F.3d 1479, 1480 (9th Cir. 1997) ("Because
28
                                                          3
      FTB’s Opposition To, And Request For Hearing On, Debtor’s Objection To Franchise Tax Board’s Proof Of Claim
 1   the [State Board of Equalization's tax] claim is not based upon a writing, its proof of claim is

 2   entitled to the presumptive validity attributed to it by Rule 3001(f).").

 3            If an objector presents sufficient evidence to overcome the presumptive validity of a proof

 4   of claim, then state law determines who bears the burden of proof. Raleigh v. Illinois Department

 5   of Revenue, 530 U.S. 15, 26 (2000) ("the burden of proof on a tax claim in bankruptcy remains

 6   where the substantive tax law puts it"). In the case of the FTB Claim, that burden of proof rests

 7   with the Debtor. See Consolidated Accessories Corp. v. Franchise Tax Board, 161 Cal.App.3d

 8   1036, 1039 (1984). As stated by the United States Supreme Court, placing the burden of proof on

 9   the taxpayer:

10            reflects . . . the vital interest of the government in acquiring its lifeblood, revenue, . . .
              the taxpayer's readier access to the relevant information, . . . and the importance of
11            encouraging voluntary compliance by giving taxpayers incentives to self-report and to
              keep adequate records in case of dispute . . . .
12
     Raleigh, 530 U.S. at 21.
13
              Here, the Debtor has failed to present sufficient evidence to support his claim that he has
14
     filed state income tax return for the 2016 tax year. The FTB, however, has presented evidence
15
     that as of September 15, 2021, it has not received a state income tax return from the Debtor for
16
     the 2016 tax year. (Lloyd Declaration at ¶¶ 9-12). Accordingly, to the extent the Debtor provides
17
     any evidence that the return was filed, FTB’s evidence that it has not received those returns rebuts
18
     such evidence. Creek Master Ass’n v. Edwards, 130 Cal.App.4th 1470, 1486 (2005) (“Of course,
19
     a presumption of receipt is rebutted upon testimony denying receipt.”); Jensen v. Traders &
20
     General Ins. Co., 141 Cal.App.2d 162, 164 (1956) (“proof that no letter was received warrants a
21
     finding that it was never posted”); see also, 26 U.S.C. § 7502; Treas. Reg. § 301.7502-
22
     1(c)(1)(iii)(A); Richard v. United States of America, 1988 U.S. Dist. LEXIS 16823, 88-1 U.S.
23
     Tax Case (CCH) P9245, 61 A.F.T.R.2d (RIA) 1258 (1988) (filing of tax return on postmarked
24
     date presumed correct only if return is received by taxing agency or if return is sent by registered
25
     mail).
26
              In addition, the Debtor cannot merely claim error in the assessment of the tax and shift the
27
     burden to the FTB to prove the correctness of the assessment. “[T]he burden of showing error in
28
                                                            4
      FTB’s Opposition To, And Request For Hearing On, Debtor’s Objection To Franchise Tax Board’s Proof Of Claim
 1   [the FTB’s] computation or application is upon the taxpayer.” Todd v. McColgen, 89 Cal.App.2d

 2   509, 514 (1949).

 3         Thus, the Objection must be overruled. Moreover, the FTB Claim should be allowed as

 4   filed. 11 U.S.C. § 502(b) (“if such objection is made, the court . . . shall determine the amount of

 5   such claim . . . and shall allow such claim in such amount). 1

 6                                              CONCLUSION

 7          By reason of the foregoing, the FTB respectfully requests that (1) the Court set a hearing

 8   on the Objection and (2) the Court overrule the Objection and allow the FTB Claim as filed.

 9

10                                                            Respectfully Submitted,
11   Dated: September 16, 2021                                ROB BONTA
                                                              Attorney General of California
12                                                            BRIAN D. WESLEY
                                                              Supervising Deputy Attorney General
13

14
                                                              /s/ TJ Fox_____________
15                                                            Deputy Attorney General
                                                              Attorneys for Creditor
16                                                            California Franchise Tax Board
17

18

19

20

21

22

23

24

25

26          1
               FTB is, of course, willing to review any returns filed by the Debtor and, if appropriate,
     will amend its claim after such review. However, FTB should be given at least sixty days to
27   review the return. See Bankruptcy Code § 505(b)(1) (giving governmental unit sixty days after
     receipt of a prompt audit request related to an estate return to determine whether return should be
28   selected for examination).
                                                          5
      FTB’s Opposition To, And Request For Hearing On, Debtor’s Objection To Franchise Tax Board’s Proof Of Claim
                              CERTIFICATE OF SERVICE
Case Name:     In re George Jan                           No.     21-00942-CL13

I hereby certify that on September 16, 2021, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
       CALIFORNIA FRANCHISE TAX BOARD'S OPPOSITION TO, AND REQUEST
       FOR HEARING ON, DEBTOR'S OBJECTION TO FRANCHISE TAX BOARD'S
       PROOF OF CLAIM

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on September
16, 2021, at Los Angeles, California.


           Valerie Thompson                                     /s/ Valerie Thompson
               Declarant                                              Signature


LA2021603677
